Alonge v Town Sports Intl. Holdings, Inc. (2015 NY Slip Op 05133)





Alonge v Town Sports Intl. Holdings, Inc.


2015 NY Slip Op 05133


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, Feinman, JJ.


15458 104878/11

[*1] Josephine Alonge, Plaintiff-Appellant,
vTown Sports International Holdings, Inc., et al., Defendants-Respondents.


Omrani & Taub, PC, New York (Michael Taub of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker LLP, White Plains (Lorraine M. Girolamo of counsel), for respondent.

Order, Supreme Court, New York County (Paul Wooten, J.), entered February 25, 2014, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff is barred by the doctrine of primary assumption of risk from seeking damages for injuries suffered when another person in a "boot camp" exercise group ran into her. Plaintiff participated in the group exercise every Saturday for approximately a year, and after observing the open and obvious risk of running into participants in the class during drill exercises, and after fully appreciating the risk of colliding with other participants, plaintiff nonetheless elected to participate in the activity, thereby assuming the risk that resulted in her injuries (see Morgan v State of New York, 90 NY2d 471, 484 [1997]; Turcotte v Fell, 68 NY2d 432, 437-439 [1986]; Roberts v Boys & Girls Republic, Inc., 51 AD3d 246, 247-248 [2008], affd 10 NY3d 889 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK